Case: 2:19-cv-01342-EAS-EPD Doc #: 53 Filed: 06/17/20 Page: 1 of 2 PAGEID #: 860

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
DAKOTA FISCHER,
Case No. 2:19-cv-1342
Plaintiff, JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
v.
REMINGTON ARMS
COMPANY, LLC, ef ail.,
Defendants.

ORDER

This matter comes before the Court on the stipulation and joint motion of the parties (ECF
No. 49}, who advise the Court that they have resolved Defendant Hornady Manufacturing Co.’s
potential right to seek sanctions against Plaintiff Dakota Fischer, as set forth in Hornady’s Motion
to Retain Jurisdiction and Notice of Intent to File Sanctions Motion, (ECF No. 33), filed March
11, 2020, under the terms set forth in a mutual Settlement Agreement. The Court finds that the
stipulation and joint motion should be approved and this Order entered.
By agreement of the parties, the following is ORDERED:

1. Pursuant to the Stipulation of Dismissal of Defendant Hornady Manufacturing Co., (ECF
No. 32), Plaintiffs claims against Hornady are dismissed with prejudice.

2. Judgment is entered against Plaintiff and in favor of Hornady in the amount of $30,000.00.
This sum to be paid by Plaintiff according to the attached schedule. Terms of default as to
any scheduled payment are set forth in the Settlement Agreement.

3. This Court retains jurisdiction over this case to enforce the terms of the Settlement

Agreement.

4, This Court retains jurisdiction over this case to enforce this Order.
Case: 2:19-cv-01342-EAS-EPD Doc #: 53 Filed: 06/17/20 Page: 2 of 2 PAGEID #: 861

5. Any relief not provided for in this judgment is denied.

6. Judgment is entered accordingly.

 

 

IT IS SO ORDERED.
6 -\6-LOnd LN
DATE evan 2 SARGUS, JR.
UNITED STATES DISTRICT JUDGE
